DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Appl. Publ. No. WO 2006/136929 A1 to Williams, et al. (hereinafter “Williams”).  
Regarding claim 11, Williams teaches a method of fabricating a single crystal CVD diamond material according to claim 1 (see, e.g., the Abstract, Figs. 1-3, and entire reference, including p. 37, l. 32 to p. 40, l. 30 which specifically teach that the birefringence is less than 1×10-5 over areas greater than 15×15 mm), the method comprising:  
preparing a plurality of single crystal diamond substrates by mechanically processing the substrates and then etching the substrates to remove mechanical processing damage (see, e.g., p. 27, l. 21 to p. 28, l. 24 which teach preparing a plurality of single crystal diamond substrates; see also p. 60, l. 8 to p. 62, l. 3 which teach that the substrate is prepared by mechanical sawing, lapping, and polishing followed by an in-situ plasma etch),
wherein a growth surface of each substrate has a density of defects such that surface etch features related to defects formed by a revealing plasma etch is below 5×103/mm2 (see, e.g., p. 27, l. 21 to p. 28, l. 24 and p. 60, l. 8 to p. 62, l. 3 which teach that the growth surface is prepared such that it has a density of defects below 5×103/mm2 formed by a revealing plasma); 
growing a first layer of single crystal CVD diamond material on the growth surface of each single crystal diamond substrate to a thickness of at least 5 m and no more than 200 m (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27 which teach growing a first layer (1) of single crystal CVD diamond on the growth surface of the HPHT diamond substrates and that the total thickness of the CVD material deposited was 1 mm; furthermore, since the relative dimensions in Fig. 3 are preserved, the total height of the deposited layer in the printed image is measured to be 4.2 cm while the 1st stage has a height of 0.2 cm which means that the thickness of the first layer is (0.2/4.2) × 1 mm = 47.6 m which falls within the claimed range), and
growing a second layer of single crystal CVD diamond material on the first layer of single crystal CVD diamond material (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27 which teach growing a second layer (2) of single crystal CVD diamond on the first layer (1)),
wherein the second layer of single crystal CVD diamond material is grown under higher nitrogen conditions than the first layer of single crystal CVD diamond material in a synthesis atmosphere containing more than 5 ppm of nitrogen (See, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27, including specifically Table 5 which teaches that the first layer has a nitrogen concentration of essentially 0 ppm while the second layer has a nitrogen concentration of 0.3  to 5 ppm.  It is noted that although a concentration of 5 ppm is not more than 5 ppm as claimed, it is infinitely close to the claimed lower limit that the resulting diamond layer would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).).   
Regarding claim 12, Williams teaches that the first layer of single crystal CVD diamond material is grown with a synthesis atmosphere containing less than 5 ppm, 3 ppm, 1 ppm, or 0.8 ppm of nitrogen (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27, including specifically Table 5 which teaches that the first layer has a nitrogen concentration of essentially 0 ppm).
Regarding claim 13, Williams teaches that the second layer of single crystal CVD diamond material is grown with a synthesis atmosphere containing more than 7 ppm 10 ppm, 15 ppm, 20 ppm, or 30 ppm of nitrogen (see, e.g., Fig. 3 and Example 7 in p. 78, l. 17 to p. 79, l. 27, including specifically Table 5 which teach that layer (4) is comprised of 5 ppm of nitrogen and was grown with a synthesis atmosphere containing 10.4 ppm of N2 gas).  
Regarding claim 16, Williams teaches that the second layer of single crystal CVD diamond material is yellow or brown (see, e.g., Example 2 at p. 69, l. 12 to p. 71, l. 4 which teach an embodiment in which a first layer grown without nitrogen as a dopant is colorless while the second layer which includes nitrogen as a dopant is colored brown; alternatively, in p. 68, l. 30 to p. 69, l. 10 Williams further teaches that too little boron relative to nitrogen produces brown material and too much boron relative to nitrogen produces blue material; accordingly, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ratio of boron to nitrogen necessary to produce a yellow or brown colored diamond material for a particular application).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of International Patent Appl. Publ. No. WO 2010/149779 to Twitchen, et al. (“Twitchen”). 
Regarding claim 17, Williams does not explicitly teach that the second layer of single crystal CVD diamond material is irradiated to produce a blue coloured material.  However, in Fig. 1 and p. 8, ll. 11-27 as well as elsewhere throughout the entire reference Twitchen teaches that a CVD diamond material may be irradiated with electrons in order to introduce isolated vacancies into the diamond material such that the diamond material becomes blue in color.  Thus, a person of ordinary skill in the art would look to the teachings of Twitchen and would be motivated to irradiate the CVD diamond material of Williams with electrons in order to produce a blue colored diamond for a particular application.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of International Patent Appl. Publ. No. WO 2010/149775 to Twitchen, et al. (“Twitchen II”). 
Regarding claim 18, Williams does not explicitly teach that the second layer of single crystal CVD diamond material is irradiated and annealed to produce a pink coloured material.  However, in p. 6, ll. 1-35, p. 15, ll. 13-24, and p. 30, l. 25 to p. 32, l. 3 as well as elsewhere throughout the entire reference Twitchen II teaches that a CVD diamond material may be irradiated with electrons in order to produce isolated vacancies and then annealed for a predetermined time period in order to convert at least some of the vacancies to NV centers which are responsible for producing a pink color.  In Table 4 Twitchen II further teaches that the irradiation dose and annealing time may be optimized in order to produce a diamond material having a pale pink color.  Thus, a person of ordinary skill in the art would look to the teachings of Twitchen II and would be motivated to irradiate and anneal the CVD diamond material of Williams in order to produce a pale pink colored diamond for a particular application.  

Response to Arguments
Applicants’ arguments filed October 27, 2022, have been fully considered but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants generally argue that Williams makes no mention of the thickness of its layers and, hence, cannot anticipate growing a first layer of single crystal CVD diamond material to a thickness of at least 5 m and no more than 200m as claimed.  See applicants’ 10/27/22 reply, p. 6.  This argument is not found to be persuasive for reasons noted supra with respect to the rejection of claim 11.  Figure 3 is an actual low magnification optical microscopy image of the CVD diamond layer grown on a HPHT diamond substrate which shows the film-substrate interface as well as the location of the interface between the 1st-2nd, 2nd-3rd, and 3rd-4th diamond layers disclosed in Table 5 and Example 7.  In p. 78, l. 25 Williams specifically teaches that the total thickness of the CVD material deposited was 1.0 mm.  Thus, the relative height (i.e., thickness) of each of the first, second, third, and fourth stage can be calculated by physically measuring the thicknesses in the printed image of Fig. 3.  In this case the total height of the deposited layer in the printed image is measured to be 4.2 cm while the 1st stage in the printed image has a height of 0.2 cm which means that the thickness of the first layer is (0.2/4.2) × 1 mm = 47.6 m which falls within the claimed range of greater than 5 m and less than 200 m for the first layer.  
Applicants further argue that Williams is concerned with co-doping of diamond with more than one dopant such that the detrimental effects of one dopant are mitigated by the addition of another dopant while the method of claim 11 solves a different problem related to fabricating low strain single crystal CVD diamond with higher nitrogen concentrations.  Id. at pp. 6-7.  Applicants’ argument is noted, but is unpersuasive since the issue isn’t whether Williams solves a different problem, but instead is whether Williams teaches each and every step of the claimed process.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As detailed supra with respect to the rejection of claim 11, in Fig. 3, Table 5, and Example 7 in p. 78, l. 17 to p. 79, l. 27 Williams teaches growing a first layer (1) of single crystal CVD diamond on the growth surface of the HPHT diamond substrates which is undoped and then a second layer of single crystal CVD diamond under a higher nitrogen condition of more than 5 ppm of nitrogen which therefore reads upon the limitations recited in claim 11.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714